Order unanimously affirmed, without costs. Memorandum: The motion for summary judgment dismissing the claims for conscious pain and suffering brought by the administrator of the estates of Janet Anderson and Judy Anderson was properly granted. All of the evidence shows that these girls were killed instantly upon impact. The plaintiff was not able to present any evidence that they suffered any conscious pain. Nor was the plaintiff able to show evidence from which one might imply that the decedents were aware of the danger and suffered from preimpact terror. Summary judgment was properly granted in the second action because it was not timely brought. Special Term did not abuse its discretion in denying plaintiff’s motion to amend his complaint (CPLR 3025, subd [b]). (Appeal from order of Livingston Supreme Court—dismiss causes of action.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.